DETAILED ACTION
This office action is in response to communication filed on 11 May 2022.

Claims 1, 4 – 11, and 13 – 18 are presented for examination.

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 May 2022 has been entered.
 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
In the response filed 11 May 2022, Applicant amended claims 1, 4, 9, 10, 14, 17, and 18.  Applicant cancelled claims 2, 3, 12, 19, and 20.

Amendments to claims 1, 4, 9, 10, 14, 17, and 18 are insufficient to overcome the 35 USC § 101 rejection.  Therefore, the 35 USC § 101 rejection of claims 1, 4 – 11, and 13 – 18 are maintained.

Amendment to claims 1, 4, 9, 10, 14, 17, and 18 are sufficient to overcome the 35 USC § 112 rejection.  Therefore, the 35 USC § 112 rejection of claim 1, 4 – 11, and 13 – 18 is withdrawn.  


Response to Arguments
Applicant's arguments filed 11 May 2022 have been fully considered but they are not persuasive. 

In the remarks regarding the 35 USC 101 rejection, Applicant argues that claims are not directed to the judicial exception of abstract ideas without significantly more.  Examiner respectfully disagrees. The collection and use of location data are not too complex to be performed in the human mind.  Applicant has only broadly claimed “location data,” which can be simple verbal directions or an address.  Further, the manner in which the location data is collected is not claimed.  There is no claim to the source of data, complexity, or volume of data as Applicant argues prevent claims from being performed in the mind.  The automatic application for fuel tax credits are a simple application of computer technology to an otherwise manual task.  Causing indication of fuel tax on a portal is a mere display of information, which can be performed pen to paper as technology is not required.  With respect to certain methods of organizing human activity, using collected data to make determinations and then form a recommendation to provide to another person is a management of personal behavior or interactions between people.  Providing a recommendation to another can be verbal or pen to paper, but it does require a manner of interacting between two or more people.  Indeed, the act of giving a recommendation to another is a management of personal behavior.  Claims are certainly a mere application of computing technology to an otherwise abstract idea, especially because method claims now recite no technology whatsoever.  One cannot assume technology into the claim, and claims as a whole do not integrate the exception into practical application with abstract elements and no technology.  Claims that do recite technology are generic implementations with non-specific processor, memory, or computer readable medium that is lacking in a tie to that technology.  For all these reasons, Examiner maintains the 35 U.S.C. 101 rejection for all pending claims as being directed to the judicial exception of abstract ideas without significantly more.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4 – 11, and 13 – 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of abstract ideas without significantly more. The independent claims recite collecting data related to vehicle location, fuel consumed, pickup schedule, and transportation routes, determining a portion of amounts of fuel consumed by service vehicles when not located on public roadways based on location and amount of fuel consumed during operation, determining a fuel tax paid on amounts of fuel consumed by service vehicles, determining a portion of fuel tax that should be credited back based on portion of amounts of fuel consumed when not on public roadways, displaying an indication of portion of fuel tax that should be credited back, applying for the portion of the fuel tax to be credited back, determining a recommendation for a different route to operate a lower amount of time on public roadways, and providing the recommendation.  The dependent claims further limit the abstract ideas of the independent claims.  These determinations, data collection, and recommendations are both a mental process (observations, evaluation, and data collection) and certain methods of organizing human activity (managing personal behavior – including applying for tax credits and making recommendations).  Mental processes and certain methods of organizing human activity are defined as an abstract idea in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on 7 January 2019.  This judicial exception is not integrated into a practical application because there are no meaningful limits imposed on the abstract idea.  The additional elements including a memory, processor, automation of data entry, provider portal, fuel sensor, and computer readable medium are no more than mere instructions to apply the exception using generic computer components.  These technologies are claimed in such a way that it is a mere application of computing technology to an otherwise abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed elements are not a practical application of an abstract idea, but rather a mere application of computer technology to an otherwise abstract concept. Fuel sensor could be a fuel gauge that a person monitors, and merely displaying on a portal could be a person creating a document by inputting data that then displays on the screen.  Mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea is not indicative of integration into a practical application. See MPEP §2106.05(f). Further, generally linking the use of a judicial exception to a particular technological environment or field of use is not indicative of integration into a practical application. See MPEP §2106.05(h). Additionally, the method claims now recite no computer or technology at all, which further lends to the belief that these steps can be performed without technology.  Thus, the claim is directed to a judicial exception. Merely linking an abstract idea to a technology in the manner of Applicant’s claims is a well-understood, routine, and conventional use of computer components as recognized by court decisions in MPEP § 2106.05(d) such as the execution of a generic computer in FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95, 120 USPQ2d 1293, 1295 (Fed. Cir. 2016). See MPEP §2106.05(h). Additionally, cases such as Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values) and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) demonstrate how Applicant’s claims are well-understood, routine, and conventional use of computer components. Particularly, "the computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA GURSKI whose telephone number is (571)270-5961. The examiner can normally be reached Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA GURSKI/Primary Examiner, Art Unit 3623